UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6915


RODGER HANSON,

                       Plaintiff – Appellant,

          v.

DR. ROBERT OWENS,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-ct-03078-D)


Submitted:   December 15, 2016             Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodger Hanson, Appellant Pro Se. Nathan Douglas Childs,
Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodger Hanson appeals the district court’s orders granting

Defendant’s motions for summary judgment in this civil rights

action, denying Hanson’s motion to appoint counsel, and denying

his motion to compel discovery.           We have reviewed the record and

find no reversible error.       Accordingly, we deny Hanson’s motion

to remand and affirm for the reasons stated by the district

court.   Hanson v. Owens, No. 5:14-ct-03078-D (E.D.N.C. Oct. 9,

2014; Feb. 10, 2015; Oct. 16, 2015; June 20, 2016).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2